Citation Nr: 0202099	
Decision Date: 03/05/02    Archive Date: 03/15/02

DOCKET NO.  92-17 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire




THE ISSUE

Entitlement to an increased rating for the service-connected 
coronary artery disease status post inferior wall myocardial 
infarction, currently evaluated as 60 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty for more than 16 years 
between May 1962 and September 1984.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1991 rating decision of the 
RO.  

The Board remanded the case in October 1994 for additional 
development of the record.  

In a May 1995 rating action, the RO increased the rating for 
the service-connected coronary artery disease to 60 percent 
disabling, effective in October 1990.  

In a decision promulgated in March 1996, the Board, in part, 
denied the claim for an increased rating for the service-
connected coronary artery disease.  

In a January 1999 Order, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter the 
"Court") vacated that portion of the March 1996 Board 
decision addressing an increased rating for the service-
connected coronary artery disease and remanded the matter to 
Board for further proceedings.  The Court also determined 
that all other claims which were denied by the Board in the 
March 1996 decision had been abandoned.  

In June 1999 and again April 2000, the Board remanded the 
case for additional development of the record.  



FINDINGS OF FACT

1.  The service-connected coronary artery disease status post 
inferior wall myocardial infarction is shown to currently be 
manifested by angina and ischemia at a workload of between 7 
and 10 METs.  

2.  The veteran is not shown to have suffered from congestive 
heart failure; the ejection fraction is shown currently to be 
greater than 30 percent.  

3.  The veteran currently is shown to be capable of 
performing substantially gainful employment.  



CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 60 percent for the service-connected coronary 
artery disease status post inferior wall myocardial 
infarction have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.104 including Diagnostic Code 7005 (1997); 
38 C.F.R. § 4.104 including Diagnostic Code 7005 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
coronary artery disease.  

The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of 
the opinion that this case presents no evidentiary 
considerations, except as noted hereinbelow, which would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

A careful review of the service medical records shows that 
the veteran suffered a myocardial infarction in May 1982.  
The treatment during service included medication and cardiac 
catheterization.  A report of Physical Evaluation Board 
proceedings dated in June 1984 listed a diagnosis of 
arteriosclerotic heart disease with myocardial infarction.  

A VA medical examination in November 1984 showed the 
veteran's coronary artery disease to be stable on medication.  

In a December 1984 rating decision, the RO granted service 
connection for cardiovascular disability described for rating 
purposes as coronary artery disease status post inferior wall 
myocardial infarction.  A 30 percent evaluation was assigned 
under the provisions of Diagnostic Code 7005.  

The VA medical records dated in the 1980's showed that the 
veteran had complaints of chest pain.  The veteran was 
hospitalized in a VA facility in October 1990 for chest pain 
radiating to his left arm.  A myocardial infarction was ruled 
out, and he was treated with medication.  He was again 
hospitalized in November 1990 for complaints of fatigue and 
shortness of breath with a primary diagnosis of pneumonia.  
The VA outpatient reports dated in 1991 and 1992 show 
complaints of angina and fatigue.  

At a VA examination in December 1994, it was reported that 
the veteran was able to walk three miles daily without much 
difficulty.  Occasional palpitations and dysrhythmias were 
reported, but no symptoms of lightheadedness, near syncope or 
true syncope.  A stress thallium study revealed mild ischemic 
changes with mild angina pectoris.  

The veteran was again hospitalized in January 1995 for 
complaints of chest pain.  A myocardial infarction was ruled 
out, and he was treated with medication and cardiac 
catheterization and angioplasty.  

The veteran was again hospitalized in a VA facility in June 
1995 with complaints of an increase in angina.  A myocardial 
infarction was again ruled out with treatment by medication 
and cardiac catheterization.  

Of record are notes from a VA physician in June 1995 to the 
effect that the veteran was employable and able to return to 
work.  No activity restrictions were noted.  

In March 1996, the veteran was hospitalized at St. 
Elizabeth's Medical Center of Boston.  He had been pain free 
until the morning of admission when he awoke with right-sided 
chest pain radiating to the neck and bilateral shoulders.  He 
underwent cardiac catheterization which showed preserved left 
ventricular ejection fraction of 60 percent with inferior 
hypokinesis, left coronary artery, left main nonobstructive; 
left anterior descending artery 30 percent obstruction at 
prior percutaneous transluminal cardiac angioplasty site.  
The left circumflex was not obstructive, and the right 
coronary artery had total proximal obstruction, filling 
distally via bridging collaterals.  Myocardial infarction was 
ruled out.  The recommendation was to increase medical 
therapy, decrease risk factors and do cardiac rehabilitation.  
The diagnoses included that of coronary artery disease and 
unstable angina.  

A VA examination was conducted in June 1996.  The veteran 
complained that he could not walk any distance in hot or cold 
weather without "arrhythmias" and shortness of breath.  The 
heart sounds were of good quality.  There was a regular sinus 
rate, and the pulse was slow.  There were no murmurs heard 
and no apparent enlargement by auscultation.  Percussion of 
the chest, anterior, posterior and cardiac region, was 
normal.  The diagnoses were those of arteriosclerotic heart 
disease; heart classification uncompromised, prognosis good 
with treatment; and status post two angioplasties with groin 
scar.  

On June 1, 1999, the veteran was admitted to Holy Family 
Hospital with a two to three month history of new onset 
exertional chest discomfort.  His heart rhythm was reportedly 
regular.  The veteran exercised for seven minutes and 36 
seconds on the treadmill machine according to the standard 
Bruce protocol.  He developed anterior chest discomfort which 
subsided in the recovery period.  His lungs remained clear.  
There was a one mm inferolateral ST segment depression.  The 
ETT was considered positive for ischemia.  Cardiolite was 
injected before discontinuation of exercises.  There were 
isolated ventricular premature depolarizations.  The veteran 
had a workload of 9.4 METs and attained 70 percent of peak 
heart rate (peak heart rate attained was 116 and a blood 
pressure of 160/80).  

On June 7, 1999, the veteran was admitted to St. Elizabeth's 
Medical Center of Boston for a cardiac catheterization.  A 
left heart catheterization was performed via the right 
femoral artery.  Selective left and right coronary 
angiography was performed.  A left ventricular 
cineangiography was not performed.  The left anterior 
descending artery had mild to moderate diffuse disease with a 
stenosis of 75 percent in mid-vessel after the first septal 
branch.  The distal vessel had between 30 and 40 percent 
stenoses, nonobstructive.  The right coronary artery had 
complete occlusion of the conus branch.  A percutaneous 
transluminal coronary angioplasty of the left anterior 
descending artery with stent deployment was done.  The 
results were reported to be excellent with reduction of 
stenosis from 75 percent to 0 percent.  

The reports from Southern New Hampshire Medical Center show 
complaints and treatment of chest pain in June 1999.  

In a September 1999 note, William B. Feldmann, M.D., 
indicated that he diagnosed the veteran as suffering from 
severe coronary artery disease, status post myocardial 
infarction, residual dyspnea on exertion, hyperlipidemia, 
peptic ulcer disease and chronic lumbar disc disease.  

Another VA examination was conducted in January 2000.  The 
examiner reviewed the veteran's history and noted that his 
ventricular function appeared to have been maintained.  
Thallium stress study showed 14 minutes of exercise on a 
modified Bruce protocol, representing 10 METs workload, to a 
peak heart rate of 115 and a peak blood pressure of 148; 
right shoulder aching increasing with exercise; chest 
pressure at 12 minutes of exercise, consistent with angina; 
absence of ischemic EKG change and the thallium pattern of 
inferoposterior and adjacent apical ischemia.  An 
echocardiogram revealed normal left ventricular chamber size; 
inferolateral hypokinesis; maintained overall systolic 
function; trace mitral regurgitation; and concentric left 
ventricular hypertrophy.  The assessment was that of coronary 
artery disease with angina and ischemia at a workload of 10 
METs and segmental wall motion abnormality, by 
echocardiography, with preserved overall left ventricular 
function.  The examiner noted that the veteran had overall 
findings indicative of partial, but not complete, disability.  

In December 2000, the veteran underwent another VA 
examination.  The examiner discussed the veteran's cardiac 
history.  He noted that, at the January 2000 VA examination, 
stress testing induced angina and the thallium pattern of 
ischemia, at a workload of 10 METs.  The examiner also noted 
that the veteran had never had congestive heart failure.  It 
was reported that the veteran had not had any recent anginal 
discomfort with normal activities.  He was working 40 hours 
per week as a kitchen designer at Home Depot.  

The VA examiner noted that the veteran was currently 
asymptomatic.  His left ventricular systolic function was 
maintained, and his ejection fraction was higher than 30 
percent.  The examiner stated that the heart disease 
"clearly" did not prevent the veteran from performing 
substantially gainful employment.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The criteria for cardiovascular disorders were amended in 
January 1998.  When a regulation changes after a claim has 
been filed but before the appeal process has been completed, 
the version most favorable to the claimant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Under the old criteria for coronary artery disease, a 100 
percent evaluation is warranted during and for six months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.  38 C.F.R. Part 4, 
Diagnostic Code 7005 (1997).  Additionally a 100 percent 
evaluation is warranted when after six months following acute 
illness, the veteran has chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
more than sedentary employment is precluded.  Id.  

A 60 percent evaluation is warranted following typical 
history of acute coronary occlusion or thrombosis as above, 
or with history of substantiated repeated anginal attacks, 
more than light manual labor is not feasible.  Id. 

Under the new criteria, a 100 percent evaluation may be 
assigned for arteriosclerotic heart disease (coronary artery 
disease) with documented coronary artery disease resulting in 
chronic congestive heart failure; or where workload of 
3 metabolic equivalents (METs) or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. Part 4, Diagnostic Code 7005 
(2001).  

A 60 percent evaluation may be assigned with more than one 
episode of acute congestive heart failure in the past year; 
or where workload of greater than 3 METs but not greater than 
5 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or where there is left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  Id.  

After having reviewed the evidence of record, the Board 
concludes that the evidence supports the assignment of no 
greater than a 60 percent rating for the service-connected 
coronary artery disease.  

In reviewing the old criteria, the Board finds that the 
evidence has not established that the veteran had acute 
illness more than six months ago or has experienced 
congestive heart failure or angina on moderate exertion or is 
precluded from doing more than sedentary employment.  See 38 
C.F.R. § 4.7, Part 4, Diagnostic Code 7005 (1997).  

In reviewing the new criteria, the appellant's workload has 
been reported as 9.4 and 10 METs.  In addition his ejection 
fraction is greater than 30 percent.  As the workload is much 
greater than the 3 METs required for a 100 percent rating and 
the ejection fraction is much better than 30 percent, the 
Board finds that the veteran does not meet the criteria for a 
100 percent rating.  See 38 C.F.R. Part 4, Diagnostic Code 
7005 (2001).  

The Board notes in this case that it has determined that 
neither the old criteria or the new criteria are more 
beneficial to the veteran so as to support the assignment of 
a higher rating.  See Karnas v. Derwinski, 1 Vet. App. at 
313.  

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim, and there is no doubt to be 
resolved in the veteran's favor.  

The Board notes an issue of a total disability rating based 
on individual unemployability (TDIU) associated with the 
increased rating claim on appeal should be addressed.  See 
Roberson v. Principi, No. 00-7009 (Fed. Cir. May 29, 2001)  

In Roberson v. Principi, the Federal Circuit rejected VA's 
argument that, because the appellant never specifically 
requested TDIU in his original claim, he cannot be considered 
to have filed a TDIU claim despite his submission of evidence 
regarding his unemployability.  

The Federal Circuit held that, once a veteran submitted 
evidence of a medical disability and made a claim for the 
highest rating possible, and additionally submitted evidence 
of unemployability, the "identify the benefit sought" 
requirement of 38 C.F.R. § 3.155(a) is met and VA must 
consider a claim for TDIU.

The Board first notes that there has been no formal claim for 
TDIU.  That is, the veteran has not alleged that he is 
unemployable due to service-connected disability.  More 
importantly, no evidence of unemployability has been 
submitted.  

Indeed, the evidence indicates that the veteran is working 40 
hours a week as a kitchen designer at Home Depot.  Thus, the 
Board finds that there is no claim for TDIU reasonably raised 
by the record.  

As a final point, the Board acknowledges that there has been 
a significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations were 
effective November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  

The record shows that the veteran was notified of the RO's 
decisions.  The RO's decision, Statement of the Case, 
Supplemental Statements of the Case and letters, as well as 
the Board's remands, informed the veteran of the evidence 
needed to support his claims.  VA has met its duty to inform 
the veteran.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statements 
of the Case, as well as the Board's remands, informed the 
veteran of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Although VA has a duty to assist the veteran in the 
development of his claims, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. at 193.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  The veteran was 
advised of the evidence necessary to substantiate his claims.  

Hence, a remand for the RO to address the VCAA, in the first 
instance, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, the veteran has not been prejudiced by the 
Board's consideration of the merits of his claims.  See 
Bernard v. Brown, 4 Vet. App. 384 (when the Board addresses 
in its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby).  

For the reasons previously set forth, the Board believes that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of his claims.  In short, 
the Board finds that the veteran has been given adequate 
notice of the need to submit evidence or argument and that he 
is not prejudiced by this decision.  



ORDER

An increased rating for the service-connected coronary artery 
disease, status post inferior wall myocardial infarction is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

